Citation Nr: 0215712	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-24 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1975 to May 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  By a 
November 1995 rating decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for his service-
connected right ankle disability.  The veteran appealed this 
decision to the Board.  Thereafter, a July 1999 rating 
decision increased the assigned rating to 20 percent, 
effective March 23, 1995, the date of receipt of his 
increased rating claim.  While the veteran was informed that 
this decision was considered a full grant of the appeal, as 
there is the potential for a higher rating for the disability 
at issue, to include an extraschedular evaluation, .  and as 
he has continued to disagree with the 20 percent rating, the 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran provided testimony at a personal hearing before 
personnel at the RO in June 1999, a transcript of which is of 
record.  It is noted that the veteran also requested a 
personal hearing before a Member of the Board in conjunction 
with his appeal, but this request was withdrawn in August 
2002.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's right ankle disability is not manifest by 
malunion or nonunion of the fibula, ankylosis, frequent 
periods of hospitalization, or marked interference with 
employment.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262, 5270, 5271, 5272 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents including the multiple rating decisions, 
Statements of the Case (SOCs), and Supplemental Statements of 
the Case (SSOCs); these documents informed the veteran that 
he needed to submit medical evidence that he satisfied the 
criteria for a higher rating.  Further, the RO requested that 
the veteran identify all pertinent health care providers by a 
March 1998 letter, and subsequently requested records in 
August 1998 from the health care providers identified by the 
veteran.  As such, the veteran was on notice that VA would 
seek to obtain any pertinent medical records he identified.  
The veteran was also advised of his right to present lay 
testimony at a personal hearing, and he did so before an RO 
hearing officer in June 1999.  VA provided medical 
examinations to determine if the veteran met the criteria for 
a higher rating.  In fact, it was based on one of these 
examinations that the RO increased the rating for his right 
ankle disability to 20 percent, which is the maximum 
evaluation allowed under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The veteran was also informed as to what evidence was 
needed to support an extraschedular evaluation.  Thus, the 
veteran was kept apprised of what he must show to prevail in 
his claim, and he was generally informed as to what 
information and evidence he was responsible for, and what 
evidence VA would secure.  Accordingly, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO afforded the veteran multiple examinations in relation 
to this claim, and he has not indicated that the disability 
has increased in severity since the last examination.  
Moreover, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).


Background.  The veteran's service medical records reflect 
that he sustained a fracture of the distal right fibula at 
the joint line in February 1979 while running.  Service 
connection was subsequently established for a status-post 
right ankle fracture by a July 1983 rating decision, with an 
initial rating of 10 percent pursuant to Diagnostic Code 
5271.

The evidence obtained in conjunction with the veteran's 
current increased rating claim includes various VA and 
private medical records which, together, cover a period from 
1993 to 2001, and show treatment and evaluation of right 
ankle pain on a variety of occasions.  In pertinent part, the 
Board notes that the veteran underwent VA medical 
examinations of his right ankle in May 1995, December 1999, 
and July 2001.  

A January 1993 MRI report of the right ankle revealed a mild 
cortical irregularity of the distal fibula, which was 
consistent with an old healed fracture.  No acute fractures 
were thought to be present, and the joint space did not 
appear to be narrowed.

At the May 1995 VA medical examination, it was noted that the 
veteran complained of ankle pain, swelling, and that it was 
hard to walk at times.  On examination, mild edema was noted 
in the right ankle in the regions of the lateral and medial 
malleoli, as well as the anterior ankle, which increased 
after range of motion testing.  There were no visible 
deformities noted, nor other impairments of the ankle.  Range 
of motion for the right ankle was inversion to 15 degrees, 
eversion symmetrical for both ankles at 10 degrees, plantar 
flexion of 15+ degrees, and dorsiflexion of 35+ degrees.  
Diagnosis following examination was chronic right ankle pain 
and edema with mild range of motion deficits.

X-rays taken in conjunction with the May 1995 VA medical 
examination resulted in an impression of normal right ankle 
series.

Private treatment records from June 1997 note that the 
veteran complained of pain in his right ankle, more severe 
than previously.  On examination, the clinician noted that 
the veteran had "a pretty fair" range of motion with good 
dorsiflexion and plantar flexion.  However, he was found to 
have some tenderness anteriorly over the ankle joint.  In 
addition, it was noted that previous X-rays demonstrated on 
old fracture of the fibula that was healed with mild 
degenerative changes.  The impression was arthritis of the 
right ankle.

A private X-ray report of the right ankle dated later in June 
1997 revealed normal bony density, architecture, and 
alignment.  The joint spaces and soft tissues were not 
remarkable.  No fracture or dislocation was identified.  
However, mild degenerative joint disease was noted.  Soft 
tissues were unremarkable.  

A private medical statement dated in June 1999 noted that 
examination of the veteran revealed severe arthritis of the 
right ankle, secondary to right ankle fracture, with 
limitation of motion 25 to 30 percent of normal range.  It 
was also noted that he was restricted in that he had limited 
use, and that he was prescribed Motrin for this disability.

At his June 1999 personal hearing, the veteran provided 
testimony regarding the current symptomatology of his 
service-connected right ankle disability, including pain and 
swelling.  Among other things, he indicated that he had 
constant pain, which he described as being, on average, 5 or 
6 on a scale of 1 to 10.  

At the December 1999 VA medical examination, the veteran 
complained of pain, weakness, stiffness, swelling, 
inflammation, instability, and lack of endurance in the right 
ankle on a constant basis.  The clinician noted that the 
veteran denied constitutional symptoms of arthritis.  It was 
also noted that he had not worked since October 1999, and 
that he had previously worked as a garage crib attendant for 
4 1/2 years.  On examination, it was noted that the veteran was 
well-developed, well-nourished, and in no apparent distress.  
It was also noted that he walked with a normal gait into the 
examination room, that his posture was normal, and he did not 
require an assistive aid to ambulate across the room.  
Examination of the feet revealed evidence of abnormal weight 
bearing signs, left greater than right, in the form of 
moderate callosities.  However, there was no evidence of 
unusual show wear pattern or skin breakdown.  The veteran did 
have limited function in prolonged standing and walking due 
to right ankle pain.  Examination of the right ankle revealed 
no evidence of redness, heat, swelling, effusion, drainage, 
abnormal motion, instability or weakness.  Range of motion 
was active dorsiflexion to 15 degrees, with pain at 15 
degrees; movement against gravity 15 degrees; and 5 degrees 
against strong resistance.  Active plantar flexion was to 40 
degrees, with pain at 40 degrees; movement against gravity 40 
degrees; and 15 degrees against strong resistance.  Further, 
there was no weakness, lack of endurance, fatigue, or 
incoordination affecting the right ankle range of motion.  In 
addition, the examiner opined that there were no 
constitutional signs of arthritis on objective examination, 
to include anemia, weight loss, fever, or skin disorder.  It 
was noted that right ankle X-ray was normal.

Diagnosis following examination was status-post right ankle 
injury with residuals of limitation of motion and pain.  
Further, the examiner commented that the veteran complained 
of pain and weakness on a constant basis, and that, 
objectively, examination revealed mild limitation of motion 
of the right ankle with pain.  There were also increased 
callosities, which were related to the right ankle pain since 
there were greater callosities on the left side due to shift 
of weight bearing to this opposite side.  Additionally, it 
was noted that the veteran was able to provide self-care, but 
should avoid prolonged walking especially on uneven ground, 
as well as jumping and running activities.

At the July 2001 VA medical examination, the veteran 
complained of constant right ankle pain with flare-ups off 
and on that occurred on a daily basis.  In addition to pain, 
he described weakness, stiffness, swelling, inflammation, 
instability, fatigue, and lack of coordination.  He reported 
that the flare-ups occurred with walking, prolonged standing, 
and with driving.  It was noted that he was currently taking 
Ibuprofen, and that he was recently seen by an orthopedic 
surgeon and had orthotics made, but that he felt this had 
made the condition worse.  Moreover, the veteran felt that 
his ankle symptoms limited his ability to perform certain 
activities of daily living, including climbing stairs, 
gardening, pushing a lawn mower, driving a car for prolonged 
distances, shopping, walking, vacuuming, showering, and 
cooking.

On examination, it was noted that the veteran was alert, 
well-developed, well-nourished, and in no apparent distress.  
It was also noted that he was able to ambulate without the 
use of assistive devices, that he was able to sit up from a 
supine position and transfer from a chair to the examination 
table without major difficulties.  His posture was found to 
be normal, while his gait and stance were found to be within 
normal limits.  Examination of the ankles revealed no 
tenderness, heat, redness, swelling, effusion, abnormal 
movement, instability, or weakness.  On range of motion 
testing, the right ankle had dorsiflexion to 10 degrees and 
plantar flexion to 15 degrees, but there was pain at both 
these findings.  Further, it was stated that the range of 
motion for the right ankle joint was affected by pain, 
fatigue, and lack of endurance at extreme range of motion.  
However, there was no weakness or incoordination, and he did 
not have any signs of arthritis.  Examination of the feet did 
reveal signs of abnormal weight bearing.  Nevertheless, he 
did not use any assistive devices for ambulation, and that he 
did not require braces, corrective shoes, crutches, cane, or 
any other devices for ambulation.  His gait was found to be 
abnormal in that he did not appear to move his ankle joint 
with walking.  Additionally, it was noted that right ankle X-
ray showed no significant abnormality.

Diagnosis following examination was status-post right ankle 
fracture with residual decreased range of motion and pain.  
The examiner also commented that the veteran experienced 
constant pain, which was made worse with walking and 
prolonged standing.  Further, the examiner stated that the 
veteran did have decreased range of motion of the ankle, 
which was significant.  The veteran also had pain, fatigue, 
and lack of endurance on range of motion testing, as well as 
evidence of abnormal weight bearing such as calluses and 
unusual shoe wear pattern greater on the right than the left.  
Moreover, the examiner stated that the veteran was limited in 
his activities of daily living that required prolonged weight 
bearing or walking.  However, he was not limited in his usual 
occupation since he was currently working at a telephone help 
desk which required prolonged sitting and no standing or 
walking.

By an August 2001 statement, the veteran indicated that he 
was entitled to a minimum rating of 40 percent under the 
combined rating table found at 38 C.F.R. § 4.25.  He 
indicated that he was entitled to a 30 percent rating under 
Diagnostic Code 5270 due to his dorsiflexion, as well as a 20 
percent rating under this Code for his plantar flexion; a 20 
percent rating under Diagnostic Code 5271; and a 20 percent 
rating under Diagnostic Code 5272 apparently due to the 
findings of abnormal weight bearing.

In as December 2001 statement, the veteran reported that he 
had been working at a job as a telephone help desk 
technician, where he sat all day long answering the phone, 
but that he had developed hemorrhoids.  He included medical 
treatise evidence regarding hemorrhoids, which emphasized the 
fact that one of its causes was sitting or standing for 
excessive lengths of time.  He also submitted a private 
medical statement dated in December 2001, which indicated 
that he was unable to work for approximately 2 weeks due to 
hemorrhoids, anxiety with depression, and hypertension.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
right ankle disability.

The veteran's right ankle is currently evaluated under 
Diagnostic Code 5271.  Under this Code, moderate limitation 
of ankle motion is assigned a 10 percent rating, while marked 
limitation of ankle motion warrants a 20 percent rating.  38 
C.F.R. § 4.71a.  However, a 20 percent rating is the maximum 
evaluation available under this Code, as well as all other 
potentially applicable Diagnostic Codes for evaluating the 
ankle, with the exception of Diagnostic Code 5270.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5272.

Diagnostic Code 5270 provides criteria for evaluating 
ankylosis of the ankle.  The veteran has also contended that 
he was entitled to a 20 percent rating under Diagnostic Code 
5272, which pertains to ankylosis of the subastragalar or 
tarsal joints.  However, the medical evidence, including the 
various VA medical examinations, do not show that he 
currently has ankylosis of the ankle.  Consequently, neither 
of these Codes are applicable in the instant case. 

The Board notes that the veteran did sustain a fracture to 
his right ankle fibula, and Diagnostic Code 5262 provides 
criteria for impairment of the tibia and fibula.  Under this 
Code, when there is malunion (emphasis added) and slight knee 
or ankle disability, a 10 percent rating is assigned; 
moderate knee or ankle disability warrants a 20 percent 
rating; a 30 percent rating is assigned when there is marked 
knee or ankle disability; and when there is nonunion with 
loose motion, requiring brace, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a.  However, there is no medical 
evidence that his right ankle is currently manifested by 
malunion or nonunion of either the tibia or fibula.  No such 
findings were made on the various VA medical examinations, 
the January 1993 MRI report, or the various X-ray reports 
noted above.  In fact, the fracture itself was consistently 
described as healed.  Thus, Diagnostic Code 5262 is not 
applicable in this instant case either.
The Board notes that the veteran indicated in his August 2001 
statement that he was entitled to a combined rating of at 
least 40 percent under 38 C.F.R. § 4.25, based upon 
Diagnostic Codes 5270, 5271, and 5272.  However, for the 
reasons stated above, the Board has determined that neither 
Diagnostic Code 5270 nor 5272 are applicable in the instant 
case.  More importantly, VA regulations provide that the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). 

As an additional matter, the Board notes that the June 1999 
private medical statement diagnosed the veteran with 
arthritis of the right ankle, secondary to the right ankle 
fracture.  However, the criteria for evaluating arthritis 
provides that it is to be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010.  In the instant case, the 
veteran's disability is already evaluated pursuant to 
limitation of motion under Diagnostic Code 5271.  Thus, he is 
not entitled to a separate rating for arthritis pursuant to 
38 C.F.R. § 4.14.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 20 percent for his ankle 
disability.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In 
making this determination, the Board was cognizant of the 
veteran's complaints of pain, as well as the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, consideration of 
functional loss due to pain or other symptoms found in these 
regulations is not required when the current rating is the 
maximum disability rating available for limitation of motion,  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The maximum 
rating available under the Schedule for ankle motion 
limitation is 20 percent.  Such is the highest rating 
available based on ankle disability absent evidence of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2001); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
[citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 
1988) at 91] (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure).  

The Board further notes that it concurs with the RO's 
determination that an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  While the evidence on file 
shows treatment and evaluation of the right ankle on various 
occasions, there is no indication that the veteran has had 
any periods of hospitalization due to this disability.  In 
addition, the record reflects that he is currently employed, 
and the July 2001 VA medical examiner specifically found that 
he was not limited in his usual occupation working at a 
telephone help desk due to his service-connected disability.  
Although the veteran indicated in his December 2001 statement 
that he was currently having problems at work, the evidence 
reflects that this is due to nonservice-connected medical 
problems, especially hemorrhoids, rather than the service-
connected right ankle disability.  Consequently, the Board 
concludes that the veteran's service-connected right ankle 
disability is adequately compensated by the current schedular 
evaluation, and it does not present such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


ORDER

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 20 percent disabling, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

